UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4592


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSE JOAQUIN MORALES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Roger W. Titus, Senior District Judge.
(1:11-cr-00514-RWT-1)


Submitted:   March 26, 2014                 Decided:   April 11, 2014


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary E. Proctor, LAW OFFICES OF GARY E. PROCTOR, LLC, Baltimore,
Maryland, for Appellant. Rod J. Rosenstein, United States
Attorney, Sandra Wilkinson, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jose Joaquin Morales pleaded guilty to conspiracy to

possess       with    intent   to   distribute     heroin       and   conspiracy    to

possess with intent to distribute marijuana, both in violation

of 21 U.S.C. § 846 (2012).             The district court sentenced Morales

to 262 months of imprisonment and he now appeals.                          Finding no

error, we affirm.

               On    appeal,   Morales      challenges    the    reasonableness     of

the sentence.         We review a sentence for reasonableness, applying

an abuse of discretion standard.                  Gall v. United States, 552
U.S. 38, 51 (2007); see also United States v. Layton, 564 F.3d
330, 335 (4th Cir. 2009).              In so doing, we examine the sentence

for     “significant       procedural        error,”     including     “failing     to

calculate       (or    improperly      calculating)      the    Guidelines     range,

treating the Guidelines as mandatory, failing to consider the

[18 U.S.C.] § 3553(a) [(2012)] factors, selecting a sentence

based    on    clearly    erroneous      facts,    or    failing      to   adequately

explain the chosen sentence.”                Gall, 552 U.S. at 51.           We will

presume on appeal that a sentence within a properly calculated

advisory       Guidelines      range   is    reasonable.         United    States   v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007); see Rita v. United

States, 551 U.S. 338, 346-56 (2007) (upholding presumption of

reasonableness for within-Guidelines sentence).



                                             2
               Morales argues both that the district court failed to

adequately consider his sentencing arguments in mitigation and

that the sentence was greater than necessary to accomplish the

sentencing goals of § 3553(a).                 We have thoroughly reviewed the

record and conclude that the sentence is both procedurally and

substantively           reasonable.           The     district         court        properly

calculated        the     advisory     Guidelines          range,        considered       the

parties’ arguments, and thoroughly explained its reasoning for

the sentence.           See United States v. Carter, 564 F.3d 325, 330

(4th    Cir.     2009)    (district     court       must    conduct       individualized

assessment based on the particular facts of each case, whether

sentence is above, below, or within the Guidelines range).                                 In

addition, we conclude that Morales has failed to overcome the

presumption of reasonableness applied to his within-Guidelines

sentence.        See United States v. Abu Ali, 528 F.3d 210, 271 (4th

Cir.     2008)    (appellate        court’s     conclusion        that      a       different

sentence       might     be     appropriate      is     insufficient           to    justify

reversal of the district court’s judgment).

               Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions          are   adequately      presented       in    the       materials

before    this    court       and   argument    would      not   aid     the    decisional

process.

                                                                                     AFFIRMED

                                           3